department of the treasury washington dc internal_revenue_service number release date index number ------------------------------------- --------------- --------------------------- ----------------------------------------- in re person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 - plr-111478-03 date october ------------------------- -------------------------- ------------------------------------ do ------------------------------ty ------- ----------------- ----------------------- ------------------------- -------------------------------------- --------------------- legend accounting firm accountant bookkeeper pfic foreign corp partner partnership state a dear ----------------------------- this letter is in response to a letter dated date supplemented by information submitted on date and date requesting the consent of the commissioner of internal revenue to make a retroactive qualified_electing_fund qef election under sec_1295 of the internal_revenue_code code and corresponding sec_1_1295-3 ---------------------- -------------------------- ------------- on date partnership acquired shares of pfic at this time in connection with the private_letter_ruling request partnership has represented partnership formed as a limited_liability_company under state a law is organized facts the following facts as a partnership for u s federal_income_tax purposes partnership provides financial services consulting and invests in certain types of companies that are determined by its partners based on their finance experience to have growth potential partnership was not aware that pfic was a pfic from through pfic 1’s only asset was stock in foreign corp to authorize the indirect investment in foreign corp the partners in partnership executed a special amendment to the partnership operating_agreement the amendment executed by the partners described the transaction as an acquisition of the shares of foreign corp without making any reference to pfic partner was the named shareholder of record for partnership’s investment_partnership engaged accounting firm to prepare its u s partnership income_tax return to advise on income_tax issues and to make all applicable federal tax elections accountant a tax partner at accounting firm annually prepared partnership’s income_tax return for the tax_year in issue bookkeeper an employee of partnership provided accountant the following legal and financial documents regarding partnership’s investment in pfic the operating_agreement regarding partnership the special amendment to partnership’s operating_agreement which identified partnership’s investment in foreign corp but made no reference to pfic and partnership’s income statement balance_sheet and general ledger partnership’s balance_sheet as provided by bookkeeper to accountant also identified partnership’s investment in foreign corp without making any reference to pfic partnership either through its partners or bookkeeper failed to provide accountant with any documents or information indicating that it owned the stock of pfic the legal and financial documents provided to accountant regarding partnership’s investments referred only to foreign corp accountant prepared taxpayer’s federal_income_tax return for taxable_year ended date but did not include an election to treat any of partnership’s investments as qefs pursuant to sec_1295 in selling its investment_interest in foreign corp pfic sold some of the shares it owned in foreign corp during date in early following the date sale of some of pfic 1’s shares in foreign corp partner became aware that pfic might be a pfic under sec_1297 partner consulted with various tax professionals during to determine whether there was a potential pfic issue with at the end of partner was appointed a director of pfic to assist pfic on date we informed partnership of our tentative adverse position sec_1295 provides the general_rule that any pfic shall be treated as a respect to partnership’s investment in pfic on date partnership sold its remaining interest in pfic at the end of a tax professional engaged by partner confirmed that pfic had been a pfic during partnership’s entire holding_period of pfic 1’s stock partnership represents that it was advised by several tax professionals to treat its share of the capital_gain from pfic 1’s sale of stock in foreign corp and from its subsequent sale of stock in pfic as if partnership’s investment in pfic were an investment in a qef this position was disclosed on partnership’ sec_2001 federal_income_tax return that was prepared by accounting firm regarding its request for the commissioner’s consent to make a retroactive qef election with respect to pfic for partnership’s tax_year partnership’s conference-of-right was held on date following the conference-of-right we received and reviewed additional information submitted on date law and analysis qef with respect to the taxpayer provided an election by the taxpayer under sec_1295 applies to such company for the taxable_year and the company complies with requirements that the secretary may prescribe for purposes of determining the ordinary_earnings and net_capital_gain of such company and otherwise carrying out the purposes of subpart b treatment of qualified electing funds respect to a pfic for any taxable_year of the taxpayer sec_1295 states that an election may be made for any taxable_year at any time determined with regard to extensions for filing the return of the tax_imposed_by_chapter_1 for such taxable_year election due_date to the extent provided in regulations an election may be made later than the election due_date where the taxpayer fails to make a timely election because the taxpayer reasonably believed the company was not a pfic retroactive election where as here a domestic_partnership holds an interest in stock of a pfic the domestic_partnership makes the retroactive election with respect to that pfic sec_1_1295-3 sec_1_1295-1 the commissioner to make a retroactive election if the shareholder satisfies the following requirements sec_1295 provides that a taxpayer may make a qef election with sec_1_1295-3 provides that a shareholder may request the consent of the shareholder reasonably relied on a qualified_tax professional granting consent will not prejudice the interests of the united_states government the shareholder requests consent before a representative of the internal plr-111478-03 revenue service raises upon audit the pfic status of the corporation for any taxable_year of the shareholder and the shareholder satisfies all procedural requirements set forth in sec_1_1295-3 as provided in sec_1_1295-3 a shareholder is deemed to have reasonably relied on a qualified_tax professional only if the shareholder reasonably relied on a qualified_tax professional who failed to identify the foreign_corporation as a pfic or failed to advise the shareholder of the consequences of making or failing to make a qef election the section further provides a shareholder will not be considered to have reasonably relied on a qualified_tax professional if the shareholder knew or reasonably should have known that the foreign_corporation was a pfic and of the availability of a sec_1295 election or knew or reasonably should have known that the qualified_tax professional- respect to the ownership shares of a foreign_corporation or circumstances a was not competent to render tax_advice with b did not have access to all relevant facts and sec_1_1295-3 emphasis added in the present case partnership is not considered to have reasonably relied on a qualified_tax professional where its partners including partner who served as a director of pfic knew or reasonably should have known that accountant did not have access to all relevant facts and circumstances specifically that partnership owned the stock of pfic all legal and financial documents provided to accountant referred only to a direct investment in foreign corp and did not make any reference to pfic because partnership has not satisfied the first requirement for retroactive relief under sec_1_1295-3 we do not reach the issue of whether the remaining requirements have been satisfied accordingly partnership’s request to make a retroactive qef election for partnership’s taxable_year with respect to the stock of pfic owned by partnership is denied letter is being sent to your taxpayer in accordance with the power_of_attorney on file with this office a copy of this sincerely plr-111478-03 cc ------------------------- valerie a mark lippe senior technician reviewer branch office of associate chief_counsel international
